UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2015 Date of reporting period:	August 31, 2014 Item 1. Schedule of Investments: Putnam Dynamic Asset Allocation Equity Fund The fund's portfolio 8/31/14 (Unaudited) COMMON STOCKS (95.6%) (a) Shares Value Advertising and marketing services (0.4%) Conversant, Inc. (NON) 230 $6,334 Lions Gate Entertainment Corp. 313 10,144 Omnicom Group, Inc. 1,627 117,160 Aerospace and defense (1.9%) Airbus Group NV (France) 174 10,701 Alliant Techsystems, Inc. 77 9,702 Astronics Corp. (NON) 85 5,333 Embraer SA ADR (Brazil) 304 11,780 Northrop Grumman Corp. 1,598 203,298 Orbital Sciences Corp. (NON) 321 8,593 Raytheon Co. 3,073 296,053 Safran SA (France) 223 14,617 Zodiac Aerospace (France) 435 14,189 Agriculture (—%) Andersons, Inc. (The) 129 8,871 Limoneira Co. 101 2,447 S&W Seed Co. (NON) 384 2,170 Airlines (1.3%) Alaska Air Group, Inc. 2,946 136,518 Delta Air Lines, Inc. 348 13,774 Hawaiian Holdings, Inc. (NON) 557 8,689 International Consolidated Airlines Group SA (Spain) (NON) 4,466 26,735 Republic Airways Holdings, Inc. (NON) 417 4,233 SkyWest, Inc. 268 2,404 Southwest Airlines Co. 5,329 170,581 Spirit Airlines, Inc. (NON) 145 10,207 Automotive (1.5%) Baoxin Auto Group, Ltd. (China) 11,000 8,161 Bayerische Motoren Werke (BMW) AG (Germany) 212 24,680 China ZhengTong Auto Services Holdings, Ltd. (China) 26,000 13,889 Denso Corp. (Japan) 300 13,013 Fuji Heavy Industries, Ltd. (Japan) 1,500 42,609 General Motors Co. 1,578 54,914 Harley-Davidson, Inc. 1,836 116,696 Hyundai Motor Co. (South Korea) 114 26,197 Kolao Holdings (South Korea) 630 11,836 Remy International, Inc. 166 3,669 Renault SA (France) 241 18,867 Suzuki Motor Corp. (Japan) 1,200 38,995 Toyota Motor Corp. (Japan) 600 34,185 Valeo SA (France) 259 31,299 Banking (7.6%) Access National Corp. 157 2,639 Alpha Bank A.E. (Greece) (NON) 15,531 13,591 Australia & New Zealand Banking Group, Ltd. (Australia) 754 23,541 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 1,829 22,134 Banco Bradesco SA ADR (Brazil) 1,252 22,836 Banco Latinoamericano de Exportaciones SA Class E (Panama) 358 11,495 Banco Santander SA (Spain) 3,111 31,026 Bank Mandiri (Persero) Tbk PT (Indonesia) 20,800 18,448 Bank of Kentucky Financial Corp. 96 3,529 Bank of New York Mellon Corp. (The) 3,958 155,074 Bank of Yokohama, Ltd. (The) (Japan) 4,000 22,056 Bank Rakyat Indonesia Persero Tbk PT (Indonesia) 10,200 9,635 Barclays PLC (United Kingdom) 2,634 9,815 BNP Paribas SA (France) 356 24,034 BofI Holding, Inc. (NON) 112 8,623 Cardinal Financial Corp. 298 5,325 China Construction Bank Corp. (China) 31,000 23,040 Citizens & Northern Corp. 188 3,707 City National Corp. 857 65,029 Commonwealth Bank of Australia (Australia) 938 71,240 Compartamos SAB de CV (Mexico) 8,861 19,068 Credicorp, Ltd. (Peru) 142 22,020 Credit Agricole SA (France) 2,321 34,416 Credit Suisse Group AG (Switzerland) 480 13,531 DBS Group Holdings, Ltd. (Singapore) 2,000 28,694 Dubai Islamic Bank PJSC (United Arab Emirates) (NON) 12,545 26,674 East West Bancorp, Inc. 116 4,041 Farmers Capital Bank Corp. (NON) 144 3,168 Financial Institutions, Inc. 198 4,756 First Community Bancshares Inc. 193 3,150 First NBC Bank Holding Co. (NON) 121 3,885 First Niagara Financial Group, Inc. 3,603 31,346 FirstMerit Corp. 236 4,067 FirstRand, Ltd. (South Africa) 2,246 9,107 Flushing Financial Corp. 210 4,053 Grupo Financiero Banorte SAB de CV (Mexico) 4,511 31,802 Hang Seng Bank, Ltd. (Hong Kong) 1,400 23,646 Hanmi Financial Corp. 403 8,282 Heartland Financial USA, Inc. 130 3,110 Heritage Financial Group, Inc. 191 3,916 Industrial & Commercial Bank of China, Ltd. (China) 32,000 21,223 Itau Unibanco Holding SA ADR (Preference) (Brazil) 2,050 36,900 Joyo Bank, Ltd. (The) (Japan) 4,000 20,760 JPMorgan Chase & Co. 8,337 495,635 Lloyds Banking Group PLC (United Kingdom) (NON) 41,725 52,832 MainSource Financial Group, Inc. 295 5,089 Meta Financial Group, Inc. 115 4,370 National Australia Bank, Ltd. (Australia) 775 25,478 OFG Bancorp (Puerto Rico) 188 2,989 Pacific Premier Bancorp, Inc. (NON) 198 2,940 PacWest Bancorp 171 7,172 Peoples Bancorp, Inc. 187 4,482 Philippine National Bank (Philippines) (NON) 7,322 14,661 PNC Financial Services Group, Inc. 3,831 324,677 Popular, Inc. (Puerto Rico) (NON) 157 4,861 Qatar National Bank SAQ (Qatar) (NON) 234 12,981 Republic Bancorp, Inc. Class A 119 2,708 Resona Holdings, Inc. (Japan) 6,900 37,416 Skandinaviska Enskilda Banken AB (Sweden) 1,946 25,407 State Street Corp. 2,911 209,679 Sumitomo Mitsui Financial Group, Inc. (Japan) 500 20,186 Swedbank AB Class A (Sweden) 938 23,889 UniCredit SpA (Italy) 2,559 19,805 United Community Banks, Inc. 205 3,477 Wells Fargo & Co. 566 29,115 Westpac Banking Corp. (Australia) 865 28,308 Basic materials (0.1%) Hi-Crush Partners LP (Units) 170 11,756 Sumitomo Metal Mining Co., Ltd. (Japan) 1,000 15,171 U.S. Silica Holdings, Inc. 126 9,048 Beverage (1.0%) Anheuser-Busch InBev NV (Belgium) 285 31,662 Diageo PLC (United Kingdom) 636 18,747 Dr. Pepper Snapple Group, Inc. 2,786 175,295 Grape King Bio, Ltd. (Taiwan) 2,000 8,866 Heineken Holding NV (Netherlands) 345 23,813 SABMiller PLC (United Kingdom) 330 18,205 Suntory Beverage & Food, Ltd. (Japan) 700 25,667 Biotechnology (1.8%) Aegerion Pharmaceuticals, Inc. (NON) 183 5,591 AMAG Pharmaceuticals, Inc. (NON) 515 11,654 Ariad Pharmaceuticals, Inc. (NON) 901 5,604 Auxilium Pharmaceuticals, Inc. (NON) 153 2,846 Celgene Corp. (NON) 2,500 237,550 Cubist Pharmaceuticals, Inc. (NON) 192 13,254 Gilead Sciences, Inc. (NON) 1,093 117,585 Inovio Pharmaceuticals, Inc. (NON) 114 1,207 InterMune, Inc. (NON) 65 4,774 Isis Pharmaceuticals, Inc. (NON) 69 2,812 Medicines Co. (The) (NON) 164 4,200 Merrimack Pharmaceuticals, Inc. (NON) 655 4,572 NPS Pharmaceuticals, Inc. (NON) 151 4,557 Puma Biotechnology, Inc. (NON) 14 3,647 Repligen Corp. (NON) 208 3,964 Retrophin, Inc. (NON) 180 2,462 Sequenom, Inc. (NON) (S) 695 2,578 Sunesis Pharmaceuticals, Inc. (NON) 259 1,940 United Therapeutics Corp. (NON) 963 113,470 Broadcasting (0.4%) ITV PLC (United Kingdom) 9,690 33,975 Scripps Networks Interactive Class A 783 62,413 Sinclair Broadcast Group, Inc. Class A 111 3,225 TVN SA (Poland) 1,504 6,583 Building materials (—%) CaesarStone Sdot-Yam, Ltd. (Israel) 69 3,589 Cable television (1.2%) Comcast Corp. Class A 6,487 355,034 HSN, Inc. 51 3,090 Capital goods (—%) Stoneridge, Inc. (NON) 460 5,732 Chemicals (3.1%) Aceto Corp. 142 2,729 Axiall Corp. 203 8,441 BASF SE (Germany) 298 30,655 Cambrex Corp. (NON) 472 10,346 Chemtura Corp. (NON) 537 13,259 Dow Chemical Co. (The) 5,902 316,052 EMS-Chemie Holding AG (Switzerland) 46 19,992 Innophos Holdings, Inc. 115 6,687 Innospec, Inc. 149 6,285 Kraton Performance Polymers, Inc. (NON) 146 2,968 Landec Corp. (NON) 940 12,342 LSB Industries, Inc. (NON) 248 9,932 LyondellBasell Industries NV Class A 1,875 214,406 Minerals Technologies, Inc. 55 3,444 OM Group, Inc. 131 3,485 PTT Global Chemical PCL (Thailand) 5,400 10,567 Sasol, Ltd. (South Africa) 236 13,680 Sherwin-Williams Co. (The) 853 186,048 Syngenta AG (Switzerland) 69 24,765 Tronox, Ltd. Class A 118 3,582 UPL, Ltd. (India) 2,138 11,137 Zep, Inc. 316 5,018 Coal (—%) Adaro Energy Tbk PT (Indonesia) 87,100 9,792 Commercial and consumer services (1.4%) ADT Corp. (The) 1,664 61,335 Ascent Capital Group, Inc. Class A (NON) 24 1,498 Babcock International Group PLC (United Kingdom) 1,141 21,234 Bureau Veritas SA (France) 691 16,416 Compass Group PLC (United Kingdom) 1,344 21,855 Corporate Executive Board Co. (The) 50 3,296 Ctrip.com International, Ltd. ADR (China) (NON) 102 6,545 Deluxe Corp. 272 16,198 Ennis, Inc. 247 3,564 Expedia, Inc. 763 65,542 Experian PLC (United Kingdom) 1,072 18,651 Green Dot Corp. Class A (NON) 170 3,211 Harbinger Group, Inc. (NON) 871 11,279 Live Nation Entertainment, Inc. (NON) 418 9,179 MasterCard, Inc. Class A 240 18,194 MAXIMUS, Inc. 66 2,719 Pitney Bowes, Inc. 262 7,090 Priceline Group, Inc. (The) (NON) 81 100,789 Randstad Holding NV (Netherlands) 149 7,233 Sotheby's Class A 201 8,203 Valid Solucoes e Servicos de Seguranca em Meios de Pagamento e Identificacao SA (Brazil) 1,003 17,027 Communications equipment (0.1%) Plantronics, Inc. 43 2,052 RF Micro Devices, Inc. (NON) 1,143 14,253 Computers (4.0%) Anixter International, Inc. 94 8,388 Apple, Inc. 5,655 579,638 Aspen Technology, Inc. (NON) 177 7,273 AVG Technologies NV (Netherlands) (NON) 178 3,122 Bottomline Technologies, Inc. (NON) 67 1,887 Commvault Systems, Inc. (NON) 71 3,915 Cornerstone OnDemand, Inc. (NON) 124 4,643 Extreme Networks, Inc. (NON) 746 3,976 Fujitsu, Ltd. (Japan) 3,000 20,579 HCL Technologies, Ltd. (India) 730 19,618 inContact, Inc. (NON) 279 2,556 Lexmark International, Inc. Class A 101 5,107 MTS Systems Corp. 50 3,554 NetApp, Inc. 4,602 194,020 Netscout Systems, Inc. (NON) 128 5,897 Quantum Corp. (NON) 2,425 3,031 SanDisk Corp. 502 49,176 SolarWinds, Inc. (NON) 229 9,799 SS&C Technologies Holdings, Inc. (NON) 109 4,933 Synaptics, Inc. (NON) 179 14,696 VeriFone Systems, Inc. (NON) 161 5,622 Verint Systems, Inc. (NON) 109 5,464 Western Digital Corp. 2,358 242,898 Conglomerates (1.2%) AMETEK, Inc. 1,700 89,998 Danaher Corp. 2,595 198,803 Exor SpA (Italy) 382 15,198 Marubeni Corp. (Japan) 1,000 7,218 Siemens AG (Germany) 380 47,603 Construction (0.4%) Cemex SAB de CV ADR (Mexico) 946 12,516 China Singyes Solar Technologies Holdings, Ltd. (China) 8,000 13,275 IRB Infrastructure Developers, Ltd. (India) 3,586 14,860 Koninklijke Boskalis Westminster NV (Netherlands) 395 22,730 Mota-Engil Africa (Rights) (Portugal) (F) (NON) 905 1,024 Mota-Engil SGPS SA (Portugal) 2,446 15,080 Pembangunan Perumahan Persero Tbk PT (Indonesia) 62,000 13,065 Siam Cement PCL (The) NVDR (Thailand) 800 11,021 Trex Co., Inc. (NON) 233 8,761 Wendel SA (France) 174 21,004 Consumer (1.1%) Kimberly-Clark Corp. 2,997 323,676 Swatch Group AG (The) (Switzerland) 33 17,894 Consumer finance (2.0%) Discover Financial Services 3,471 216,486 Encore Capital Group, Inc. (NON) 227 10,077 Federal Agricultural Mortgage Corp. Class C 145 4,773 Housing Development Finance Corp., Ltd. (HDFC) (India) 638 11,297 MicroFinancial, Inc. 230 1,824 Nelnet, Inc. Class A 184 8,090 Ocwen Financial Corp. (NON) 109 3,045 Performant Financial Corp. (NON) 917 8,822 PHH Corp. (NON) 165 3,953 Portfolio Recovery Associates, Inc. (NON) 190 10,798 Santander Consumer USA Holdings, Inc. 1,239 23,070 Visa, Inc. Class A 1,365 290,090 Consumer goods (0.5%) Colgate-Palmolive Co. 891 57,674 Coty, Inc. Class A 508 8,733 Kao Corp. (Japan) 700 30,174 L'Oreal SA (France) 129 21,357 NACCO Industries, Inc. Class A 27 1,404 Reckitt Benckiser Group PLC (United Kingdom) 238 20,744 Unilever NV ADR (Netherlands) 518 21,532 Consumer services (0.1%) Chegg, Inc. (NON) 496 3,427 Geo Group, Inc. (The) (R) 72 2,694 Shutterfly, Inc. (NON) 39 1,989 TrueBlue, Inc. (NON) 497 13,489 Containers (0.7%) Ball Corp. 680 43,588 Crown Holdings, Inc. (NON) 3,331 160,787 Distribution (0.5%) Core-Mark Holding Co., Inc. 172 8,284 Fourlis Holdings SA (Greece) (NON) 1,418 9,297 Genuine Parts Co. 1,432 125,644 MWI Veterinary Supply, Inc. (NON) 43 6,108 SpartanNash Co. 155 3,331 United Natural Foods, Inc. (NON) 57 3,665 Electric utilities (2.7%) China Resources Power Holdings Co., Ltd. (China) 2,000 6,052 CMS Energy Corp. 2,787 85,115 Edison International 2,351 139,038 Enel SpA (Italy) 5,220 27,614 Entergy Corp. 3,841 297,332 PG&E Corp. 663 30,816 Power Grid Corp. of India, Ltd. (India) 4,080 8,687 PPL Corp. 4,497 155,731 Red Electrica Corporacion SA (Spain) 500 42,106 Tenaga Nasional Bhd (Malaysia) 2,900 11,390 Electrical equipment (0.3%) ABB, Ltd. (Switzerland) 1,182 26,819 II-VI, Inc. (NON) 437 6,101 Lextar Electronics Corp. (Taiwan) 16,000 17,932 OSRAM Licht AG (Germany) (NON) 349 14,592 WESCO International, Inc. (NON) 107 8,987 Electronics (3.4%) Broadcom Corp. Class A 5,596 220,370 Brother Industries, Ltd. (Japan) 1,400 27,140 Casetek Holdings, Ltd. (Taiwan) 2,000 12,111 Cavium, Inc. (NON) 54 3,034 Ceva, Inc. (NON) 293 4,442 Cirrus Logic, Inc. (NON) 148 3,579 EnerSys 202 12,987 Fairchild Semiconductor International, Inc. (NON) 194 3,405 FANUC Corp. (Japan) 200 33,447 FEI Co. 59 4,958 Freescale Semiconductor, Ltd. (NON) 238 5,010 GenMark Diagnostics, Inc. (NON) 439 4,719 Gentex Corp. 1,303 38,504 GT Advanced Technologies, Inc. (NON) 116 2,066 Hollysys Automation Technologies, Ltd. (China) (NON) 390 8,607 Hoya Corp. (Japan) 1,100 35,550 Inotera Memories, Inc. (Taiwan) (NON) 10,000 16,360 Integrated Silicon Solutions, Inc. 628 9,313 L-3 Communications Holdings, Inc. 1,551 170,532 Marvell Technology Group, Ltd. 6,542 90,999 Mellanox Technologies, Ltd. (Israel) (NON) 78 3,260 Mentor Graphics Corp. 578 12,606 Microsemi Corp. (NON) 127 3,383 Pegatron Corp. (Taiwan) 7,000 14,848 Rockwell Automation, Inc. 724 84,426 Samsung Electronics Co., Ltd. (South Korea) 55 66,936 Semtech Corp. (NON) 122 3,179 Silicon Image, Inc. (NON) 827 4,185 SK Hynix, Inc. (South Korea) (NON) 617 27,626 Sparton Corp. (NON) 181 5,206 Xilinx, Inc. 1,540 65,065 Energy (oil field) (3.4%) Baker Hughes, Inc. 1,744 120,580 Dril-Quip, Inc. (NON) 248 25,165 Halliburton Co. 2,709 183,155 Key Energy Services, Inc. (NON) 801 5,046 Oceaneering International, Inc. 523 36,380 Oil States International, Inc. (NON) 317 20,462 Schlumberger, Ltd. 4,037 442,617 SPT Energy Group, Inc. (China) 30,000 15,252 Superior Energy Services, Inc. 4,514 161,782 Energy (other) (0.1%) AMEC PLC (United Kingdom) 1,395 26,054 FutureFuel Corp. 558 7,767 Engineering and construction (0.4%) China Railway Group, Ltd. (China) 28,000 14,488 Hyundai Engineering & Construction Co., Ltd. (South Korea) 226 14,243 JGC Corp. (Japan) 1,000 28,939 Singapore Technologies Engineering, Ltd. (Singapore) 7,000 20,512 Vinci SA (France) 608 39,744 Entertainment (0.3%) Carmike Cinemas, Inc. (NON) 67 2,269 CJ CGV Co., Ltd. (South Korea) 257 13,079 Marriott Vacations Worldwide Corp. (NON) 107 6,376 National CineMedia, Inc. 438 6,395 Panasonic Corp. (Japan) 2,000 24,432 SeaWorld Entertainment, Inc. 444 9,231 Six Flags Entertainment Corp. 123 4,487 TiVo, Inc. (NON) 770 10,849 Vail Resorts, Inc. 41 3,259 VOXX International Corp. (NON) 222 2,198 Environmental (0.1%) MSA Safety, Inc. 75 4,152 Sound Global, Ltd. (China) (NON) 13,000 13,419 Financial (1.0%) Bajaj Finance, Ltd. (India) 186 7,575 Bajaj Finserv, Ltd. (India) 578 10,033 Carlyle Group LP (The) 137 4,557 Credit Acceptance Corp. (NON) 41 5,053 CTBC Financial Holding Co., Ltd. (Taiwan) 29,000 21,102 HSBC Holdings PLC (United Kingdom) 5,668 61,351 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 4,600 26,447 Morgan Stanley 4,896 167,982 WageWorks, Inc. (NON) 136 5,611 Food (1.7%) Annie's, Inc. (NON) 117 3,731 Associated British Foods PLC (United Kingdom) 537 25,524 Boulder Brands, Inc. (NON) 100 1,346 Calbee, Inc. (Japan) 1,100 37,955 Carrefour SA (France) 698 24,199 Chaoda Modern Agriculture Holdings, Ltd. (China) (F) (NON) 2,000 129 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR (Preference) (Brazil) 522 26,565 Daesang Corp. (South Korea) 291 15,871 Distribuidora Internacional de Alimentacion SA (Spain) 1,907 16,057 Mondelez International, Inc. Class A 6,675 241,568 Nestle SA (Switzerland) 1,044 81,025 Sao Martinho SA (Brazil) 521 10,564 Ulker Biskuvi Sanayi AS (Turkey) 1,063 7,869 Unilever PLC (United Kingdom) 407 17,966 Forest products and packaging (0.3%) Amcor, Ltd. (Australia) 1,810 19,305 Domtar Corp. (Canada) 80 2,983 KapStone Paper and Packaging Corp. (NON) 261 8,023 Packaging Corp. of America 450 30,596 UPM-Kymmene OYJ (Finland) 1,341 20,140 Gaming and lottery (0.1%) Paradise Entertainment, Ltd. (Hong Kong) 16,000 8,299 Penn National Gaming, Inc. (NON) 588 6,639 Health-care services (3.2%) Aetna, Inc. 2,242 184,135 Amedisys, Inc. (NON) 177 3,703 AmSurg Corp. (NON) 127 6,831 Cardinal Health, Inc. 2,040 150,348 Centene Corp. (NON) 39 3,047 Charles River Laboratories International, Inc. (NON) 548 32,387 Chemed Corp. 158 16,686 Community Health Systems, Inc. (NON) 206 11,182 Computer Programs & Systems, Inc. 33 2,028 Health Net, Inc. (NON) 606 28,603 HealthSouth Corp. 50 1,970 Kindred Healthcare, Inc. 264 5,452 McKesson Corp. 1,321 257,635 Omega Healthcare Investors, Inc. (R) 109 4,106 Providence Service Corp. (The) (NON) 233 10,608 Suzuken Co., Ltd. (Japan) 300 9,991 Threshold Pharmaceuticals, Inc. (NON) 496 2,063 Triple-S Management Corp. Class B (Puerto Rico) (NON) 96 1,837 WellPoint, Inc. 1,783 207,737 WuXi PharmaTech Cayman, Inc. ADR (China) (NON) 383 14,179 Household furniture and appliances (0.1%) La-Z-Boy, Inc. 136 2,902 Select Comfort Corp. (NON) 245 5,481 Steinhoff International Holdings, Ltd. (South Africa) 3,465 17,058 Industrial (—%) HD Supply Holdings, Inc. (NON) 154 4,277 Insurance (3.4%) Ageas (Belgium) 699 23,462 AIA Group, Ltd. (Hong Kong) 6,000 32,748 Alleghany Corp. (NON) 199 85,795 Allianz SE (Germany) 228 38,886 Allied World Assurance Co. Holdings AG 294 10,875 American Equity Investment Life Holding Co. 377 9,327 American International Group, Inc. 216 12,109 Amtrust Financial Services, Inc. 200 8,806 Aon PLC 2,584 225,221 Assicurazioni Generali SpA (Italy) 1,486 30,381 AXA SA (France) 879 21,771 Berkshire Hathaway, Inc. Class B (NON) 190 26,078 Cathay Financial Holding Co., Ltd. (Taiwan) 11,004 18,775 China Life Insurance Co., Ltd. Class H (China) 5,000 14,355 China Pacific Insurance (Group) Co., Ltd. (China) 2,800 10,513 Chubb Corp. (The) 1,899 174,613 CNO Financial Group, Inc. 402 7,176 Genworth Financial, Inc. Class A (NON) 1,215 17,241 Insurance Australia Group, Ltd. (Australia) 5,665 34,232 Legal & General Group PLC (United Kingdom) 6,463 25,933 Liberty Holdings, Ltd. (South Africa) 1,385 16,956 Maiden Holdings, Ltd. (Bermuda) 330 4,013 Meritz Fire & Marine Insurance Co., Ltd. (South Korea) 654 8,837 Muenchener Rueckversicherungs AG (Germany) 84 16,843 PartnerRe, Ltd. 765 85,443 Powszechny Zaklad Ubezpieczen SA (Poland) 64 9,371 ProAssurance Corp. 127 5,867 Prudential PLC (United Kingdom) 874 21,039 Stewart Information Services Corp. 290 9,344 Symetra Financial Corp. 330 8,032 United Insurance Holdings Corp. 348 5,617 Investment banking/Brokerage (1.6%) Deutsche Bank AG (Germany) 575 19,674 Goldman Sachs Group, Inc. (The) 2,173 389,206 Investor AB Class B (Sweden) 655 24,272 Noah Holdings, Ltd. ADR (China) (NON) 676 10,323 UBS AG (Switzerland) 1,330 23,846 WisdomTree Investments, Inc. (NON) 628 7,429 Leisure (0.2%) Brunswick Corp. 211 9,073 Shimano, Inc. (Japan) 300 35,783 Lodging/Tourism (1.0%) Century Casinos, Inc. (NON) 457 2,367 Grand Korea Leisure Co., Ltd. (South Korea) 373 16,628 Hilton Worldwide Holdings, Inc. (NON) 6,095 154,325 Home Inns & Hotels Management, Inc. ADR (China) (NON) 345 11,544 Marcus Corp. 377 6,865 Melco Crown Entertainment, Ltd. ADR (Hong Kong) 350 9,926 MGM China Holdings, Ltd. (Hong Kong) 7,200 23,830 SJM Holdings, Ltd. (Hong Kong) 7,000 17,613 Wyndham Worldwide Corp. 860 69,608 Machinery (2.3%) Alfa Laval AB (Sweden) 1,271 29,023 Altra Industrial Motion Corp. 305 10,144 Caterpillar, Inc. 1,433 156,297 Cummins, Inc. 1,121 162,668 DXP Enterprises, Inc. (NON) 60 4,807 Franklin Electric Co., Inc. 139 5,276 Hyster-Yale Materials Holdings, Inc. 53 4,086 Joy Global, Inc. 993 62,708 Kadant, Inc. 171 6,778 Middleby Corp. (The) (NON) 103 8,882 Mitsubishi Electric Corp. (Japan) 3,000 37,541 Roper Industries, Inc. 1,155 173,897 THK Co., Ltd. (Japan) 800 18,938 Manufacturing (0.9%) AZZ, Inc. 152 7,044 Chase Corp. 155 5,503 Generac Holdings, Inc. (NON) 185 8,606 Greenbrier Cos., Inc. (The) 377 26,963 IDEX Corp. 817 62,860 IMI PLC (United Kingdom) 1,213 27,307 Ingersoll-Rand PLC 1,120 67,424 Leggett & Platt, Inc. 1,288 45,196 Polypore International, Inc. (NON) 46 2,062 Standex International Corp. 80 5,970 TriMas Corp. (NON) 271 8,591 Trinseo SA (NON) 83 1,632 Media (0.7%) Demand Media, Inc. (NON) 56 503 Naspers, Ltd. Class N (South Africa) 179 22,748 Viacom, Inc. Class B 2,314 187,781 Medical technology (1.4%) Accuray, Inc. (NON) 453 3,687 Alere, Inc. (NON) 234 8,295 Align Technology, Inc. (NON) 74 4,030 AtriCure, Inc. (NON) 183 2,840 Coloplast A/S Class B (Denmark) 500 41,507 Conmed Corp. 268 10,586 Cyberonics, Inc. (NON) 28 1,607 DexCom, Inc. (NON) 84 3,713 Globus Medical, Inc. Class A (NON) 189 3,428 Greatbatch, Inc. (NON) 240 10,937 Henry Schein, Inc. (NON) 795 95,154 Hill-Rom Holdings, Inc. 203 8,893 Insulet Corp. (NON) 135 4,875 Intuitive Surgical, Inc. (NON) 225 105,752 Mettler-Toledo International, Inc. (NON) 137 37,056 Myriad Genetics, Inc. (NON) (S) 641 23,198 OraSure Technologies, Inc. (NON) 1,480 12,328 Spectranetics Corp. (The) (NON) 151 4,285 STAAR Surgical Co. (NON) 546 6,284 Steris Corp. 93 5,235 Trinity Biotech PLC ADR (Ireland) 161 3,511 West Pharmaceutical Services, Inc. 209 9,077 Metals (1.0%) Antofagasta PLC (United Kingdom) 1,238 16,144 ArcelorMittal SA (France) 1,498 21,799 BHP Billiton PLC (Australia) 759 24,036 BHP Billiton, Ltd. (Australia) 896 30,686 Glencore Xstrata PLC (United Kingdom) 3,639 21,894 Hitachi Metals, Ltd. (Japan) 3,000 51,093 Horsehead Holding Corp. (NON) 567 11,448 L.B. Foster Co. Class A 100 5,246 Mining and Metallurgical Co. GMK Norilsk Nickel OJSC ADR (Russia) 629 12,310 NN, Inc. 398 11,614 Reliance Steel & Aluminum Co. 376 26,290 Rio Tinto PLC (United Kingdom) 395 21,073 Sung Kwang Bend Co., Ltd. (South Korea) 445 7,702 voestalpine AG (Austria) 671 28,786 Natural gas utilities (0.7%) Centrica PLC (United Kingdom) 4,614 24,466 China Resources Gas Group, Ltd. (China) 4,000 11,639 ENI SpA (Italy) 1,214 30,276 Kinder Morgan, Inc. 563 22,666 Tokyo Gas Co., Ltd. (Japan) 5,000 28,396 UGI Corp. 1,676 88,794 Office equipment and supplies (0.1%) Canon, Inc. (Japan) 700 22,868 Oil and gas (4.1%) BG Group PLC (United Kingdom) 1,078 21,503 BP PLC (United Kingdom) 7,292 58,308 Cabot Oil & Gas Corp. 1,751 58,729 Callon Petroleum Co. (NON) 1,042 11,181 China Petroleum & Chemical Corp. (China) 12,000 12,170 Delek US Holdings, Inc. 358 12,523 EOG Resources, Inc. 1,982 217,782 EP Energy Corp. Class A (NON) 475 9,182 Exxon Mobil Corp. 4,132 410,968 Ezion Holdings, Ltd. (Singapore) 8,000 14,091 Genel Energy PLC (United Kingdom) (NON) 571 8,242 Gulfport Energy Corp. (NON) 63 3,686 Kodiak Oil & Gas Corp. (NON) 445 7,240 Lukoil OAO ADR (Russia) 321 17,896 Oil & Natural Gas Corp., Ltd. (India) 2,923 20,954 Petroleo Brasileiro SA ADR (Preference) (Brazil) 746 15,524 Rosetta Resources, Inc. (NON) 62 3,100 Royal Dutch Shell PLC Class A (United Kingdom) 1,183 47,881 Royal Dutch Shell PLC Class B (United Kingdom) 1,078 45,555 Statoil ASA (Norway) 1,428 40,089 Stone Energy Corp. (NON) 174 6,123 Total SA (France) 775 51,109 Unit Corp. (NON) 81 5,331 Vaalco Energy, Inc. (NON) 551 5,042 W&T Offshore, Inc. 179 2,671 Woodside Petroleum, Ltd. (Australia) 561 22,372 WPX Energy, Inc. (NON) 3,200 85,184 Pharmaceuticals (5.9%) AbbVie, Inc. 3,799 210,009 ACADIA Pharmaceuticals, Inc. (NON) 156 3,741 Actelion, Ltd. (Switzerland) 404 49,595 Alkermes PLC (NON) 130 5,815 Antares Pharma, Inc. (NON) 782 1,838 Array BioPharma, Inc. (NON) 445 1,758 AstraZeneca PLC (United Kingdom) 647 49,055 Bayer AG (Germany) 391 52,429 Biospecifics Technologies Corp. (NON) 81 2,534 Cardiome Pharma Corp. (Canada) (NON) 596 4,112 China Pioneer Pharma Holdings, Ltd. (China) 15,000 11,632 Chugai Pharmaceutical Co., Ltd. (Japan) 1,300 41,170 Conatus Pharmaceuticals, Inc. (NON) 63 434 Eli Lilly & Co. 1,810 115,043 Enanta Pharmaceuticals, Inc. (NON) 59 2,476 GlaxoSmithKline PLC (United Kingdom) 1,773 43,401 Glenmark Pharmaceuticals, Ltd. (India) 1,418 16,753 Hisamitsu Pharmaceutical Co., Inc. (Japan) 300 11,908 Impax Laboratories, Inc. (NON) 266 6,554 Insys Therapeutics, Inc. (NON) 247 8,724 Jazz Pharmaceuticals PLC (NON) 245 39,915 Johnson & Johnson 4,628 480,061 Mallinckrodt PLC (NON) 56 4,563 Merck & Co., Inc. 206 12,383 Nektar Therapeutics (NON) 307 4,378 Novartis AG (Switzerland) 512 45,927 Novo Nordisk A/S Class B (Denmark) 698 31,890 Pfizer, Inc. 11,828 347,625 Prestige Brands Holdings, Inc. (NON) 221 7,649 Receptos, Inc. (NON) 86 4,399 Roche Holding AG-Genusschein (Switzerland) 212 61,818 Sanofi (France) 371 40,704 Shire PLC (United Kingdom) 227 18,553 Sucampo Pharmaceuticals, Inc. Class A (NON) 302 2,081 TESARO, Inc. (NON) 82 2,424 Trevena, Inc. (NON) 242 1,430 Power producers (0.1%) Abengoa Yield PLC (United Kingdom) (NON) 55 2,206 China Power New Energy Development Co., Ltd. (China) (NON) 160,000 11,355 China WindPower Group, Ltd. (China) (NON) 170,000 15,574 Railroads (0.1%) Central Japan Railway Co. (Japan) 300 42,040 Real estate (4.1%) AG Mortgage Investment Trust, Inc. (R) 92 1,837 Agree Realty Corp. (R) 171 5,050 Arlington Asset Investment Corp. Class A 110 3,126 ARMOUR Residential REIT, Inc. (R) 493 2,085 Ashford Hospitality Prime, Inc. (R) 116 1,878 Ashford Hospitality Trust, Inc. (R) 584 6,769 AvalonBay Communities, Inc. (R) 1,220 188,002 Bekasi Fajar Industrial Estate Tbk PT (Indonesia) 210,900 11,178 CBL & Associates Properties, Inc. (R) 224 4,256 CBRE Group, Inc. Class A (NON) 4,080 129,662 Chailease Holding Co., Ltd. (Taiwan) 7,500 20,274 CYS Investments, Inc. (R) 305 2,876 Deutsche Wohnen AG (Germany) 1,017 22,944 Dexus Property Group (Australia) (R) 20,321 22,869 Education Realty Trust, Inc. (R) 901 9,812 Emaar Properties PJSC (United Arab Emirates) (NON) 3,920 10,939 EPR Properties (R) 93 5,293 Essex Property Trust, Inc. (R) 925 178,941 Federal Realty Investment Trust (R) 362 45,170 First Industrial Realty Trust (R) 192 3,494 Glimcher Realty Trust (R) 370 4,155 GPT Group (Australia) (R) 6,289 23,436 Hammerson PLC (United Kingdom) (R) 1,484 14,967 HFF, Inc. Class A 429 12,870 Invesco Mortgage Capital, Inc. (R) 147 2,590 Investors Real Estate Trust (R) 442 3,770 iStar Financial, Inc. (NON) (R) 365 5,431 Kilroy Realty Corp. (R) 350 22,138 Lexington Realty Trust (R) 845 9,194 LTC Properties, Inc. (R) 208 8,518 MFA Financial, Inc. (R) 498 4,203 MRV Engenharia e Participacoes SA (Brazil) 2,344 9,550 National Health Investors, Inc. (R) 130 8,386 One Liberty Properties, Inc. (R) 202 4,377 PS Business Parks, Inc. (R) 128 10,437 Public Storage (R) 1,005 176,056 Ramco-Gershenson Properties Trust (R) 247 4,189 Rayonier, Inc. (R) 576 19,740 Scentre Group (Australia) (NON)(R) 2,198 7,041 Select Income REIT (R) 158 4,408 Sovran Self Storage, Inc. (R) 42 3,245 Starwood Property Trust, Inc. (R) 111 2,647 Starwood Waypoint Residential Trust (NON) (R) 22 609 Sumitomo Realty & Development Co., Ltd. (Japan) 1,000 38,724 Summit Hotel Properties, Inc. (R) 539 5,902 Surya Semesta Internusa Tbk PT (Indonesia) 212,100 14,687 Two Harbors Investment Corp. (R) 7,687 82,405 Universal Health Realty Income Trust (R) 46 2,032 Westfield Group (Australia) 1,518 10,803 Wheelock and Co., Ltd. (Hong Kong) 6,000 31,432 Regional Bells (—%) Frontier Communications Corp. 1,089 7,405 Restaurants (0.1%) Krispy Kreme Doughnuts, Inc. (NON) 262 4,457 Papa John's International, Inc. 184 7,286 Popeyes Louisiana Kitchen, Inc. (NON) 138 5,534 Red Robin Gourmet Burgers, Inc. (NON) 49 2,602 Retail (4.9%) Adidas AG (Germany) 177 13,266 ANN, Inc. (NON) 228 9,448 Ascena Retail Group, Inc. (NON) 190 3,304 Big Lots, Inc. 196 9,085 Brown Shoe Co., Inc. 126 3,760 Compagnie Financiere Richemont SA (Switzerland) 178 16,975 Compagnie Financiere Richemont SA ADR (Switzerland) 745 7,089 Crocs, Inc. (NON) 116 1,792 CVS Health Corp. 5,002 397,409 Deckers Outdoor Corp. (NON) 216 19,924 FF Group (Greece) (NON) 254 10,513 GameStop Corp. Class A 1,135 47,897 Gap, Inc. (The) 1,704 78,640 Genesco, Inc. (NON) 52 4,124 GNC Holdings, Inc. Class A 315 11,954 Home Depot, Inc. (The) 3,889 363,622 KAR Auction Services, Inc. 509 15,351 Kate Spade & Co. (NON) 155 5,013 Koninklijke Ahold NV (Netherlands) 1,669 28,509 Lowe's Cos., Inc. 3,662 192,292 Macy's, Inc. 1,983 123,521 Next PLC (United Kingdom) 440 51,827 Nutraceutical International Corp. (NON) 126 3,054 Puregold Price Club, Inc. (Philippines) 10,900 9,050 Sonic Automotive, Inc. Class A 277 6,842 Steven Madden, Ltd. (NON) 95 3,229 USANA Health Sciences, Inc. (NON) 36 2,629 Woolworths, Ltd. (Australia) 437 14,758 Schools (0.1%) Bright Horizons Family Solutions, Inc. (NON) 141 5,734 Estacio Participacoes SA (Brazil) 1,482 19,683 Grand Canyon Education, Inc. (NON) 59 2,551 ITT Educational Services, Inc. (NON) 275 2,318 Kroton Educacional SA (Brazil) 411 12,311 Semiconductor (0.4%) Advanced Energy Industries, Inc. (NON) 147 2,830 Advanced Semiconductor Engineering, Inc. (Taiwan) 18,000 22,432 ASML Holding NV (Netherlands) 298 28,509 Entegris, Inc. (NON) 507 6,155 Photronics, Inc. (NON) 512 4,521 Power Integrations, Inc. 84 5,022 Powertech Technology, Inc. (Taiwan) 7,000 13,278 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 7,000 29,039 Ultra Clean Holdings, Inc. (NON) 762 7,353 Shipping (0.2%) Aegean Marine Petroleum Network, Inc. (Greece) 759 7,666 Diana Shipping, Inc. (Greece) (NON) 351 3,735 Quality Distribution, Inc. (NON) 1,041 14,616 StealthGas, Inc. (Greece) (NON) 1,308 12,805 Swift Transportation Co. (NON) 718 15,207 Software (3.7%) Activision Blizzard, Inc. 5,790 136,297 Amdocs, Ltd. 1,778 83,744 Electronic Arts, Inc. (NON) 323 12,222 F5 Networks, Inc. (NON) 1,210 150,270 IntraLinks Holdings, Inc. (NON) 543 4,268 Manhattan Associates, Inc. (NON) 358 10,339 Microsoft Corp. 1,138 51,699 NTT Data Corp. (Japan) 300 10,755 Oracle Corp. 10,146 421,363 Proofpoint, Inc. (NON) 83 3,310 PTC, Inc. (NON) 159 6,152 Rovi Corp. (NON) 259 5,991 Safeguard Scientifics, Inc. (NON) 175 3,430 SAP AG (Germany) 157 12,212 Symantec Corp. 6,118 148,545 Tencent Holdings, Ltd. (China) 2,200 35,909 Ultimate Software Group, Inc. (NON) 60 8,819 Zynga, Inc. Class A (NON) 610 1,766 Staffing (0.4%) Barrett Business Services, Inc. 86 5,090 Kforce, Inc. 355 7,125 Korn/Ferry International (NON) 188 5,687 ManpowerGroup, Inc. 1,356 105,198 On Assignment, Inc. (NON) 296 8,750 Technology (0.2%) CACI International, Inc. Class A (NON) 127 9,159 SoftBank Corp. (Japan) 500 36,071 Tech Data Corp. (NON) 150 10,125 Technology services (3.2%) Acxiom Corp. (NON) 361 6,695 Amber Road, Inc. (NON) 76 1,140 AOL, Inc. (NON) 97 4,192 Baidu, Inc. ADR (China) (NON) 63 13,515 Computer Sciences Corp. 2,606 155,813 CSG Systems International, Inc. 79 2,190 Dun & Bradstreet Corp. (The) 687 80,640 eBay, Inc. (NON) 2,703 150,017 Engility Holdings, Inc. (NON) 143 5,025 Facebook, Inc. Class A (NON) 2,408 180,167 Google, Inc. Class A (NON) 93 54,159 HomeAway, Inc. (NON) 98 3,254 Leidos Holdings, Inc. 1,374 51,731 MeetMe, Inc. (NON) 1,211 2,785 Naver Corp. (South Korea) 12 9,089 NIC, Inc. 334 6,259 Perficient, Inc. (NON) 258 4,443 Qihoo 360 Technology Co., Ltd. ADR (China) (NON) 107 9,398 Tyler Technologies, Inc. (NON) 87 7,748 Unisys Corp. (NON) 201 4,705 United Internet AG (Germany) 484 20,792 VeriSign, Inc. (NON) 2,716 155,016 XO Group, Inc. (NON) 345 4,040 Yandex NV Class A (Russia) (NON) 343 9,751 Yelp, Inc. (NON) 50 4,121 Telecommunications (1.1%) Allot Communications, Ltd. (Israel) (NON) 164 1,776 Arris Group, Inc. (NON) 101 3,092 Aruba Networks, Inc. (NON) 110 2,349 BT Group PLC (United Kingdom) 5,315 34,148 CalAmp Corp. (NON) 323 6,227 China Mobile, Ltd. (China) 2,500 31,097 EchoStar Corp. Class A (NON) 266 13,414 Inteliquent, Inc. 270 3,294 Iridium Communications, Inc. (NON) 448 4,211 Loral Space & Communications, Inc. (NON) 70 5,244 MTN Group, Ltd. (South Africa) 1,526 34,485 NTT DoCoMo, Inc. (Japan) 1,400 24,200 Orange (France) 1,476 22,342 Ruckus Wireless, Inc. (NON) 278 3,867 ShoreTel, Inc. (NON) 301 2,017 SK Telecom Co., Ltd. (South Korea) 64 17,232 Spok Holdings, Inc. 222 3,286 Tele2 AB Class B (Sweden) 784 9,753 Telefonica SA (Spain) 1,400 22,203 Telenor ASA (Norway) 912 20,908 Telstra Corp., Ltd. (Australia) 5,659 29,386 Ubiquiti Networks, Inc. (NON) 172 7,802 Vodafone Group PLC (United Kingdom) 4,150 14,244 Telephone (1.5%) Deutsche Telekom AG (Germany) 1,674 25,031 IDT Corp. Class B 184 2,891 Verizon Communications, Inc. 8,469 421,926 Textiles (0.3%) G&K Services, Inc. Class A 107 5,980 Hanesbrands, Inc. 721 74,032 Tire and rubber (0.2%) Apollo Tyres, Ltd. (India) 3,389 9,232 Continental AG (Germany) 207 44,198 Cooper Tire & Rubber Co. 390 12,024 Tobacco (1.2%) British American Tobacco (BAT) PLC (United Kingdom) 495 29,202 Philip Morris International, Inc. 3,712 317,673 Transportation services (0.2%) ComfortDelgro Corp., Ltd. (Singapore) 11,000 22,105 Deutsche Post AG (Germany) 633 20,698 Matson, Inc. 78 2,105 Universal Truckload Services, Inc. 27 672 XPO Logistics, Inc. (NON) 219 6,782 Trucks and parts (0.8%) Delphi Automotive PLC (United Kingdom) 160 11,133 Douglas Dynamics, Inc. 264 5,264 Hota Industrial Manufacturing Co., Ltd. (Taiwan) 6,000 10,940 Hyundai Mobis Co., Ltd. (South Korea) 88 25,516 Miller Industries, Inc. 203 3,841 Standard Motor Products, Inc. 296 11,133 Tenneco, Inc. (NON) 80 5,126 Tower International, Inc. (NON) 334 11,199 WABCO Holdings, Inc. (NON) 1,484 153,149 Water Utilities (0.1%) China Water Affairs Group, Ltd. (China) 34,000 12,240 United Utilities Group PLC (United Kingdom) 1,855 27,008 Total common stocks (cost $22,638,220) INVESTMENT COMPANIES (1.0%) (a) Shares Value Hercules Technology Growth Capital, Inc. 338 $5,168 iShares MSCI EAFE ETF 726 48,431 iShares MSCI Taiwan ETF (Taiwan) 558 9,213 iShares Russell 2000 Growth ETF 237 32,457 iShares Russell 2000 Value ETF 293 29,461 Market Vectors Vietnam ETF (Vietnam) 639 14,761 SPDR S&P rust 713 143,106 SPDR S&P MidCap rust 78 20,416 Total investment companies (cost $260,233) WARRANTS (0.2%) (a) (NON) Expiration date Strike Price Warrants Value Guaranty Trust Bank PLC 144A (Nigeria) 9/20/16 $0.00 20,633 $3,802 Kuwait Foods (Americana) 144A (Kuwait) 2/24/16 0.00 744 8,367 National Bank of Kuwait SAK 144A (Kuwait) 12/10/15 0.00 3,157 10,983 Saudi Basic Industries Corp. 144A (Saudi Arabia) 3/2/17 0.00 310 11,022 Saudi Industrial Investment Group 144A (Saudi Arabia) 10/28/15 0.00 1,425 16,019 Zenith Bank PLC 144A (Nigeria) 9/20/16 0.00 43,858 6,649 Total warrants (cost $51,101) PURCHASED OPTIONS OUTSTANDING (0.0%) (a) Expiration Contract date/strike price amount Value iShares MSCI Emerging Markets ETF (Put) Sep-14/$42.00 $15,336 $831 Market Vectors Russia ETF (Put) Sep-14/21.00 5,200 482 Total purchased options outstanding (cost $9,745) SHORT-TERM INVESTMENTS (2.7%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) shares 20,775 $20,775 Putnam Short Term Investment Fund 0.04% (AFF) shares 653,364 653,364 U.S. Treasury Bills with an effective yield of 0.10%, February 5, 2015 (SEG) $7,000 6,999 U.S. Treasury Bills with effective yields ranging from 0.05% to 0.12%, November 13, 2014 (SEG) 128,000 127,990 U.S. Treasury Bills with an effective yield of 0.31%, October 23, 2014 (SEG) 5,000 5,000 Total short-term investments (cost $814,108) TOTAL INVESTMENTS Total investments (cost $23,773,407) (b) FORWARD CURRENCY CONTRACTS at 8/31/14 (aggregate face value $9,404,013) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Buy 9/17/14 $39,341 $40,040 $(699) British Pound Sell 9/17/14 39,341 39,355 14 Canadian Dollar Sell 10/15/14 362,833 369,651 6,818 Euro Buy 9/17/14 383,310 396,425 (13,115) Singapore Dollar Buy 11/19/14 2,082 2,084 (2) Singapore Dollar Sell 11/19/14 2,082 2,083 1 Swiss Franc Sell 9/17/14 27,889 28,138 249 Barclays Bank PLC Australian Dollar Buy 10/15/14 24,956 25,137 (181) British Pound Buy 9/17/14 117,194 118,790 (1,596) British Pound Sell 9/17/14 117,194 119,889 2,695 Canadian Dollar Buy 10/15/14 5,421 5,550 (129) Chinese Yuan (Offshore) Buy 11/19/14 29,172 29,021 151 Czech Koruna Sell 9/17/14 14,063 14,222 159 Euro Sell 9/17/14 159,395 165,060 5,665 Hong Kong Dollar Sell 11/19/14 85,257 85,265 8 Japanese Yen Sell 11/19/14 20,324 20,583 259 Mexican Peso Buy 10/15/14 49,516 49,822 (306) Mexican Peso Sell 10/15/14 49,516 49,629 113 New Zealand Dollar Buy 10/15/14 21,576 22,532 (956) New Zealand Dollar Sell 10/15/14 21,576 21,752 176 Norwegian Krone Buy 9/17/14 37,543 38,449 (906) Polish Zloty Buy 9/17/14 16,439 16,433 6 Polish Zloty Sell 9/17/14 16,439 16,680 241 Singapore Dollar Sell 11/19/14 62,927 63,002 75 South African Rand Buy 10/15/14 18,780 18,994 (214) Swedish Krona Sell 9/17/14 24,894 25,978 1,084 Swiss Franc Sell 9/17/14 37,040 37,687 647 Citibank, N.A. Australian Dollar Sell 10/15/14 14,061 14,981 920 Brazilian Real Sell 10/2/14 2,835 2,562 (273) Chilean Peso Buy 10/15/14 16,560 17,105 (545) Chilean Peso Sell 10/15/14 16,560 17,341 781 Danish Krone Sell 9/17/14 38,917 40,204 1,287 Euro Sell 9/17/14 85,939 88,317 2,378 Japanese Yen Sell 11/19/14 12,096 12,304 208 Mexican Peso Buy 10/15/14 4,133 4,158 (25) Mexican Peso Sell 10/15/14 4,133 4,134 1 New Zealand Dollar Sell 10/15/14 14,078 15,166 1,088 Norwegian Krone Buy 9/17/14 34,946 36,806 (1,860) Swiss Franc Sell 9/17/14 27,235 28,167 932 Credit Suisse International Australian Dollar Sell 10/15/14 36,875 38,693 1,818 British Pound Sell 9/17/14 80,675 81,302 627 Canadian Dollar Buy 10/15/14 26,829 26,882 (53) Euro Sell 9/17/14 93,561 95,937 2,376 Indian Rupee Buy 11/19/14 3,777 3,759 18 Japanese Yen Buy 11/19/14 514,839 521,402 (6,563) Mexican Peso Buy 10/15/14 17,281 17,284 (3) Mexican Peso Sell 10/15/14 17,281 17,330 49 New Zealand Dollar Sell 10/15/14 5,249 4,012 (1,237) Norwegian Krone Buy 9/17/14 4,241 5,741 (1,500) Singapore Dollar Buy 11/19/14 3,923 3,928 (5) Singapore Dollar Sell 11/19/14 3,923 3,926 3 Swedish Krona Sell 9/17/14 24,365 25,181 816 Swiss Franc Sell 9/17/14 26,472 27,253 781 Turkish Lira Buy 9/17/14 16,924 17,097 (173) Turkish Lira Sell 9/17/14 16,924 16,861 (63) Deutsche Bank AG Australian Dollar Buy 10/15/14 18,158 18,030 128 Canadian Dollar Buy 10/15/14 51,085 52,065 (980) Czech Koruna Buy 9/17/14 16,541 17,347 (806) Czech Koruna Sell 9/17/14 16,541 17,274 733 Euro Sell 9/17/14 149,014 155,224 6,210 Japanese Yen Sell 11/19/14 63,365 64,180 815 New Zealand Dollar Buy 10/15/14 51,648 53,923 (2,275) New Zealand Dollar Sell 10/15/14 51,648 52,706 1,058 Norwegian Krone Buy 9/17/14 27,141 27,930 (789) Norwegian Krone Sell 9/17/14 27,141 27,917 776 Polish Zloty Buy 9/17/14 15,940 16,664 (724) Polish Zloty Sell 9/17/14 15,940 15,929 (11) Swedish Krona Sell 9/17/14 27,384 28,419 1,035 Swiss Franc Sell 9/17/14 28,325 28,732 407 Goldman Sachs International Australian Dollar Buy 10/15/14 14,620 14,551 69 British Pound Buy 9/17/14 82,666 82,697 (31) British Pound Sell 9/17/14 82,666 82,666 — Canadian Dollar Buy 10/15/14 28,942 29,453 (511) Canadian Dollar Sell 10/15/14 28,942 29,008 66 Euro Sell 9/17/14 237,581 245,858 8,277 Japanese Yen Buy 11/19/14 76,017 76,992 (975) Swedish Krona Sell 9/17/14 13,878 14,988 1,110 HSBC Bank USA, National Association Australian Dollar Buy 10/15/14 2,608 2,385 223 British Pound Sell 9/17/14 382,125 385,418 3,293 Canadian Dollar Buy 10/15/14 27,748 27,813 (65) Canadian Dollar Sell 10/15/14 27,748 27,598 (150) Euro Buy 9/17/14 28,515 28,586 (71) Euro Sell 9/17/14 28,515 29,035 520 Japanese Yen Sell 11/19/14 140,919 142,737 1,818 Swedish Krona Sell 9/17/14 56,112 58,546 2,434 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/15/14 47,491 47,345 146 Brazilian Real Buy 10/2/14 12,713 12,426 287 British Pound Buy 9/17/14 19,919 20,664 (745) Canadian Dollar Buy 10/15/14 157,206 159,955 (2,749) Czech Koruna Sell 9/17/14 14,067 14,219 152 Euro Sell 9/17/14 1,202,621 1,246,213 43,592 Hungarian Forint Sell 9/17/14 14,450 15,375 925 Indian Rupee Sell 11/19/14 2,325 2,313 (12) Japanese Yen Sell 11/19/14 610,205 618,016 7,811 Mexican Peso Sell 10/15/14 5,239 5,225 (14) New Taiwan Dollar Sell 11/19/14 26,752 26,670 (82) New Zealand Dollar Sell 10/15/14 30,905 31,823 918 Norwegian Krone Buy 9/17/14 54,072 55,866 (1,794) Singapore Dollar Buy 11/19/14 34,345 34,379 (34) Swedish Krona Sell 9/17/14 100,678 105,865 5,187 Swiss Franc Sell 9/17/14 56,758 57,672 914 State Street Bank and Trust Co. Australian Dollar Buy 10/15/14 22,163 21,925 238 Brazilian Real Sell 10/2/14 6,822 6,809 (13) British Pound Sell 9/17/14 8,964 8,196 (768) Canadian Dollar Buy 10/15/14 108,326 110,565 (2,239) Chilean Peso Buy 10/15/14 1,226 1,250 (24) Chilean Peso Sell 10/15/14 1,226 1,291 65 Euro Buy 9/17/14 117,871 120,332 (2,461) Euro Sell 9/17/14 117,871 119,427 1,556 Japanese Yen Sell 11/19/14 172,305 174,521 2,216 New Taiwan Dollar Buy 11/19/14 1,648 1,644 4 New Zealand Dollar Sell 10/15/14 31,739 32,721 982 Norwegian Krone Buy 9/17/14 76,940 78,826 (1,886) Singapore Dollar Sell 11/19/14 1,121 1,124 3 Swedish Krona Sell 9/17/14 45,053 46,231 1,178 Swiss Franc Sell 9/17/14 28,107 28,697 590 UBS AG British Pound Buy 9/17/14 13,446 13,766 (320) British Pound Sell 9/17/14 13,446 13,557 111 Canadian Dollar Sell 10/15/14 332,329 338,629 6,300 Japanese Yen Sell 11/19/14 174,775 176,988 2,213 Swiss Franc Sell 9/17/14 206,333 211,467 5,134 WestPac Banking Corp. Australian Dollar Buy 10/15/14 14,527 14,473 54 British Pound Buy 9/17/14 28,053 28,724 (671) British Pound Sell 9/17/14 28,053 28,325 272 Canadian Dollar Buy 10/15/14 157,666 160,625 (2,959) Euro Buy 9/17/14 228,251 237,842 (9,591) Japanese Yen Sell 11/19/14 77,505 78,492 987 New Zealand Dollar Buy 10/15/14 14,078 14,697 (619) New Zealand Dollar Sell 10/15/14 14,078 14,088 10 Total FUTURES CONTRACTS OUTSTANDING at 8/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Long) 7 $291,106 Sep-14 $(526) FTSE 100 Index (Long) 5 564,576 Sep-14 (500) MSCI EAFE Index Mini (Long) 5 480,200 Sep-14 (9,510) Russell 2000 Index Mini (Long) 8 938,720 Sep-14 14,344 S&P 500 Index E-Mini (Short) 15 1,501,050 Sep-14 (26,324) S&P Mid Cap 400 Index E-Mini (Short) 3 431,130 Sep-14 (12,516) Total WRITTEN OPTIONS OUTSTANDING at 8/31/14 (premiums $7,019) (Unaudited) Expiration Contract date/strike price amount Value iShares MSCI Emerging Markets ETF (Put) Sep-14/$41.00 $15,336 $349 Market Vectors Russia ETF (Call) Sep-14/24.00 2,340 1,452 Market Vectors Russia ETF (Put) Sep-14/19.00 5,200 260 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund NVDR Non-voting Depository Receipts OAO Open Joint Stock Company OJSC Open Joint Stock Company PJSC Public Joint Stock Company SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2014 through August 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $29,750,398. (b) The aggregate identified cost on a tax basis is $23,831,161, resulting in gross unrealized appreciation and depreciation of $6,180,660 and $388,625, respectively, or net unrealized appreciation of $5,792,035. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $645,569 $866,577 $858,782 $79 $653,364 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $20,775, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $20,321. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $77,724 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 78.6% United Kingdom 3.3 Japan 3.2 France 1.4 Germany 1.4 Switzerland 1.3 Australia 1.3 China 1.2 South Korea 0.9 Taiwan 0.7 Brazil 0.6 Spain 0.5 Hong Kong 0.5 Netherlands 0.5 Other 4.6 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to enhance the return on securities owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $22,437 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $1,468,763 $— $1,024 Capital goods 2,208,950 — — Communication services 1,131,954 — — Conglomerates 358,820 — — Consumer cyclicals 3,290,593 — — Consumer staples 2,139,601 — 129 Energy 2,268,488 — — Financials 5,887,431 — — Health care 3,649,854 — — Technology 4,442,220 — — Transportation 521,572 — — Utilities and power 1,078,501 — — Total common stocks — Investment companies $303,013 $— $— Purchased options outstanding — 1,313 — Warrants — 56,842 — Short-term investments 653,364 160,764 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $78,488 $— Futures contracts (35,032) — — Written options outstanding — (2,061) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $143,261 $64,773 Equity contracts 72,499 51,437 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount)$15,000 Written equity option contracts (contract amount)$17,000 Futures contracts (number of contracts)40 Forward currency contracts (contract amount)$14,800,000 Warrants (number of warrants)80,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Futures contracts§ — 12,066 — — — 12,066 Forward currency contracts# 7,082 11,279 7,595 6,488 11,162 9,522 8,288 59,932 — 6,832 13,758 1,323 143,261 Purchased options# 831 — 482 — 1,313 Total Assets $7,913 $11,279 $7,595 $6,488 $11,162 $9,522 $8,288 $59,932 $12,066 $6,832 $14,240 $1,323 $156,640 Liabilities: Futures contracts§ — 13,262 — — — 13,262 Forward currency contracts# 13,816 4,288 2,703 9,597 5,585 1,517 286 5,430 — 7,391 320 13,840 64,773 Written options# 349 — 1,712 — 2,061 Total Liabilities $14,165 $4,288 $2,703 $9,597 $5,585 $1,517 $286 $5,430 $13,262 $7,391 $2,032 $13,840 $80,096 Total Financial and Derivative Net Assets $(6,252) $6,991 $4,892 $(3,109) $5,577 $8,005 $8,002 $54,502 $(1,196) $(559) $12,208 $(12,517) $76,544 Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— $— $— $— Net amount $(6,252) $6,991 $4,892 $(3,109) $5,577 $8,005 $8,002 $54,502 $(1,196) $(559) $12,208 $(12,517) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 28, 2014
